DISMISS and Opinion Filed February 27, 2020




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-20-00099-CV

                          IN THE INTEREST OF I.E.E., A CHILD

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-16531

                            MEMORANDUM OPINION
                        Before Justices Schenck, Osborne, and Reichek
                                 Opinion by Justice Reichek
       The Court has before it (1) appellant’s February 19, 2020 motion to dismiss the appeal in

which he states his notice of appeal was filed by mistake or accident and (2) appellee’s February

5, 2020 motion for involuntary dismissal. We grant appellant’s motion and dismiss the appeal.

See TEX. R. APP. P. 42.1. We deny appellee’s motion as moot

       .



                                                 /Amanda L. Reichek/
                                                 AMANDA L. REICHEK
                                                 JUSTICE

200099F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF I.E.E., A CHILD,               On Appeal from the 254th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-20-00099-CV        V.                      Trial Court Cause No. DF-15-16531.
                                                   Opinion delivered by Justice Reichek;
                                                   Justices Schenck and Osborne participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered February 27, 2020.




                                             –2–